       Case 1:20-cv-01634-JPC-KNF Document 42 Filed 01/21/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X
 JUAN CARLOS SOTO NUNEZ, individually
 and on behalf of others similarly situated,                       20-cv-01634-JPC-KNF

                                     Plaintiff,
                                                                  PROPOSED DEFAULT
                  -against-                                          JUDGMENT

 DKJJ DELI FOOD CORP. (D/B/A DKJJ
 DELI FOOD) and AMADO GUZMAN,

                                     Defendants.
 ---------------------------------------------------------X


                                                  JUDGMENT

        This action was commenced on February 25, 2020 (Dkt. No. 1). A summons was issued

for Defendant DKJJ Deli Food Corp. (d/b/a DKJJ Deli Food) on February 26, 2020 (Dkt. No. 6)

and Defendant Amado Guzman on February 26, 2020 (Dkt. No. 5). Service was then made on

Defendant DKJJ Deli Food Corp. (d/b/a DKJJ Deli Food) on May 13, 2020 (Dkt. No. 8) and on

Defendant Amado Guzman on May 21, 2020 (Dkt. No. 12).

        To date, Defendants DKJJ Deli Food Corp. (d/b/a DKJJ Deli Food) and Amado Guzman

have failed to answer the Complaint or otherwise appear or move with respect to this action. The

Clerk of this Court certified the default of DKJJ Deli Food Corp. (d/b/a DKJJ Deli Food) on June

26, 2020 (Dkt. No. 17) and certified the default of Amado Guzman on June 26, 2020 (Dkt. No.

18). The time for Defendants to answer or respond to the Complaint has now expired.

        NOW, on motion of Plaintiff, by his attorneys Michael Faillace & Associates, P.C., it is

hereby ORDERED, ADJUDGED AND DECREED:

        That Plaintiff have judgment joint and severally against Defendants DKJJ Deli Food Corp.

(d/b/a DKJJ Deli Food) and Amado Guzman in the amount of $198,652.40, including (A)
         Case 1:20-cv-01634-JPC-KNF Document 42 Filed 01/21/21 Page 2 of 2




compensatory damages for unpaid minimum wages and overtime compensation in the amount of

$82,041.62, (B) liquidated damages for unpaid minimum wages and overtime compensation under

the FLSA and NYLL in the amount of $82,041.62, (C) unpaid spread of hours pay in the amount

of $2,814.75; (D) liquidated damages for unpaid spread of hours pay in the amount of $2,814.75;

(E) statutory damages for violation of New York Labor Law § 195(1) in the amount of $5,000.00;

(F) statutory damages for violation of New York Labor Law § 195(3) in the amount of $5,000.00;

(G) pre-judgment interest on unpaid minimum wages and overtime to be calculated at the rate of

9% per annum to the date of judgment, totaling $18,291.48 as of January 7, 2021; and (H) pre-

judgment interest on spread of hours damages to be calculated at the rate of 9% per annum to the

date of judgment, totaling $648.18 as of January 7, 2021.

         That Plaintiff is awarded attorney’s fees in the amount of $2,690.00 and costs in the amount

of $490.00,

         That Plaintiff is awarded post-judgment interest, as calculated under 28 U.S.C. § 1961.

That if any amounts remain unpaid upon the expiration of ninety days following issuance of

judgment, or ninety days after expiration of the time to appeal and no appeal is then pending,

whichever is later, the total amount of judgment shall automatically increase by fifteen percent, as

required by NYLL § 198(4).

Dated:          New York, New York
                    January 21 2021
                _____________,

                                          ____________________________________________
                                                       HON. JOHN P. CRONAN
                                                   UNITED STATES DISTRICT JUDGE

                                                       This document was entered on the docket on

                                                       ___________________.




                                                 -2-
